DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Status of Claims
Claims 1, 3, 4, 6, 7, 9, 11-16, and 18-21 are pending.  Of the pending claims, claims 1, 3, 4, 6, 7, 9, 11-16, and 21 are presented for examination on the merits, and claims 18-20 are withdrawn from examination.
Claims 1, 9, and 11 are currently amended.  Claim 21 is new.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was submitted on 02/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Previous Double Patenting Rejections
The previous nonstatutory double patenting rejection is withdrawn in view of the amendments to the claims.
Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 9 and 11-16 under 35 U.S.C. § 112(b) are withdrawn in view of the amendments to claims 9 and 11.
The previous rejection of claim 17 under 35 U.S.C. § 112(b) is moot in view of the canceled status of the claim.

Objection to the Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
In the present instance, the term “non-fibrous magnetic powder” does not appear in the specification as originally filed, but appears in at least instant claims 1 and 21.  Because this claim term is not found in the specification, the term does not have basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3, 4, 6, 7, 9, 11-16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 21, the term “non-fibrous” in the phrase “non-fibrous magnetic powder” is new matter because the specification as originally filed does not contain this term.  The specification makes reference to “magnetic powder material,” but there is no discussion regarding the specific shape of the particles in the magnetic powder.  It should be noted that the term powder does not imply a spherical or non-fibrous particle morphology.  As seen in the Metals Handbook Glossary (attached), particles may take the shape of various forms, such as spherical, dendritic, blocky, rod, or plate.  Therefore, the term “non-fibrous” is not supported by the specification.
Regarding claims 3, 4, 6, 7, 9, and 11-16, the claims are likewise rejected, as they require all the features of rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6, 7, 9, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim is indefinite because it depends on a claim that is no longer pending.  The claim depends on claim 5, which is canceled.  Therefore, the scope of claim 6 cannot be ascertained.  For examination purposes, claim 6 will be interpreted to be dependent on claim 4, although appropriate correction is still required. 
Regarding claims 7, 9, and 11-16, the claims are likewise rejected because they depend directly or indirectly on claim 6.
Further regarding claim 15, the claim is indefinite because it is ambiguous.  The claim recites that the magnetic powder material comprises at least one rare earth metal.  However, the magnetic powder material already contains at least one rare earth metal because claim 1 requires one of dysprosium and terbium, which are rare earth metals.  It is unclear whether the rare earth metals in claim 15 are referring to rare earth metals other than dysprosium and terbium or whether the presence of dysprosium and terbium satisfy claim 15.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0099940 (A1) to Dardona et al. (“Dardona”) in view of US 2004/0001973 (A1) to Gao et al. (“Gao”) and further in view of US 2005/0104241 (A1) to Kritchman et al. (“Kritchman”).
Regarding claim 21, Dardona teaches a method of making a magnet.  Title; para. [0001].  The method includes the following steps: (a) providing an ink (slurry) containing magnetic powder and photopolymer (binder material) (para. [0010]); (b) creating an ink layer (raw first layer) (para. [0029]); (c) curing the layer by exposing the layer to light (para. [0010], [0031]); and (d) apply subsequent layer(s) (second raw layer) on top of the previous layer (second layer attached to the first layer) and curing those layers until the magnet is formed (para. [0031], [0035]).  FIG. 1. 
The magnet can be exposed to a magnetic field during curing in order to align magnetic domains in the powder.  Para. [0041].
The magnetic powder can be spherical (non-fibrous) in shape.  Para. [0014].  The ink (slurry) is soft and flowable in an uncured (raw) condition.  Para. [0010].  It inherently possesses a level of viscosity.   
Dardona teaches that the magnetic powder can be a hard magnetic powder, such as of the NdFeB type (para. [0013]), but does not specify dysprosium or terbium.
Gao, directed to cured magnets, teaches that rare earth magnets can contain heavy rare earths in full or in part of the rare earth component of the alloy.  In one example, dysprosium can be 34-39 wt.% of the alloy.  Para. [0030].  In another example, dysprosium can be 23-28 wt.% of the alloy.  Para. [0031].  In another example, dysprosium can be 30-35 wt.% of the alloy.  Para. [0032].  The composition of 
Dardona teaches applying ultraviolet light to cure the ink (para. [0010]), but does not specify that light being in the form of a laser.
Kritchman, directed to three dimensional printing, discloses that liquid polymer can be solidified by computer scanning a focused ultra-violet laser over the surface of the liquid.  Para. [0005].  It would have been obvious to one of ordinary skill in the art to have applied the laser light of Krtichman as the source of the ultraviolet energy in Dardona because the laser achieves Dardona’s objective of curing a layer of photopolymer ink.

Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dardona in view of Gao and further in view of US 2016/0293306 (A1) to Sagawa et al. (“Sagawa”) and Kritchman.
Regarding claim 1, Dardona teaches a method of making a magnet.  Title; para. [0001].  The method includes the following steps: (a) providing an ink (slurry) containing magnetic powder and photopolymer (binder material) (para. [0010]); (b) creating an ink layer (raw first layer) (para. [0029]); (c) curing the layer by exposing the layer to light (para. [0010], [0031]); and (d) apply subsequent layer(s) (second raw layer) on top of 
The magnet can be exposed to a magnetic field during curing in order to align magnetic domains in the powder.  Para. [0041].
The magnetic powder can be spherical (non-fibrous) in shape.  Para. [0014].  The ink (slurry) is soft and flowable in an uncured (raw) condition.  Para. [0010].  It inherently possesses a level of viscosity.   
Dardona teaches that the magnetic powder can be a hard magnetic powder, such as of the NdFeB type (para. [0013]), but does not specify dysprosium or terbium.
Gao, directed to cured magnets, teaches that rare earth magnets can contain heavy rare earths in full or in part of the rare earth component of the alloy.  In one example, dysprosium can be 34-39 wt.% of the alloy.  Para. [0030].  In another example, dysprosium can be 23-28 wt.% of the alloy.  Para. [0031].  In another example, dysprosium can be 30-35 wt.% of the alloy.  Para. [0032].  The composition of the alloy determines the coercive force of the magnet.  Para. [0030]-[0034].  It would have been obvious to one of ordinary skill in the art to have selected the particular percentage of rare earth element in the alloy powder of Dardona because it would permit the manufacturer to customize the coercive force of the magnet made by the printing process.
Dardona teaches applying a magnetic field to the magnetic powder (para. [0041]), but is silent regarding the strength of the magnetic field applied.
Sagawa, directed to making sintered rare-earth magnets, teaches orienting magnetic powders.  Para. [0065]-[0067].  The stronger the magnetic field, the higher the 
Dardona teaches applying ultraviolet light to cure the ink (para. [0010]), but does not specify that light being in the form of a laser.
Kritchman, directed to three dimensional printing, discloses that liquid polymer can be solidified by computer scanning a focused ultra-violet laser over the surface of the liquid.  Para. [0005].  It would have been obvious to one of ordinary skill in the art to have applied the laser light of Krtichman as the source of the ultraviolet energy in Dardona because the laser achieves Dardona’s objective of curing a layer of photopolymer ink.
Regarding claim 3, Gao teaches that it may be necessary to pre-align magnetic particles before curing (inherently for some period of time).  Para. [0085].
Regarding claim 4, Dardona teaches applying subsequent layer(s) on top of the previous layer(s) and curing each layer until the magnet is formed.  Para. [0031], [0035]; FIG. 1).  
Regarding claim 6, Kritchman teaches removing, leveling, or cleaning excess portions of the layer to ensure uniform thickness of each layer.  Para. [0071], [0087], [0088]; FIG. 2A.
Regarding claim 7, Gao teaches solvents for adjusting the viscosity of curable compositions.  Para. [0040].  The solvents can be organic compounds.  Para. [0065]-[0072].

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dardona in view of Gao, Kritchman, and Sagawa, as applied to claim 7 above, and further in view of US 2016/0001506 (A1) to Hirata et al. (“Hirata”).
Regarding claims 9 and 11, Dardona teaches photopolymer resins (para. [0010]), but is silent regarding specific compounds.
Hirata, directed to a method of three-dimensional manufacturing of a cured product, teaches a printing composition containing particles (e.g., metals), binding resin, and solvent.  Abstract; para. [0055], [0078].  Sample binding resins include or can include polyvinyl alcohol, polyamides, and epoxy resins.  Para. [0120]-[0123], [0137], [0163], [0176], [0177].  The mechanical strength of the printed structure can be improved.  Para. [0122].  Therefore, it would have been obvious to one of ordinary skill in the art to have included polyamide and/or polyvinyl alcohol in the photopolymer mixture of Dardona because they are photocurable and would enhance the strength of the magnet produced.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dardona in view of Gao, Kritchman, Sagawa, and Hirata, as applied to claim 11 above, and further in view of US 2011/0057756 (A1) to Marinescu et al. (“Marinescu.
Regarding claim 12, Dardona does not teach a step of sintering and hot isostatic pressing (HIP).
Marinescu, directed to rare earth composite magnets, teaches sintering and HIPping magnetic powders, which achieves full density in the magnet.  Para. [0020], [0056], [0058].  It would have been obvious to one of ordinary skill in the art to have added post-densification steps, such as sintering and hot isostatic pressing, to the method of Dardona because they would remove porosity and voids in the magnet.
Regarding claim 13, Gao teaches UV-curable composition having a viscosity of 50-10,000 cps (0.05-10 Pa·s).  Para. [0010].
Regarding claim 14, Dardona teaches that the ink contains a uniform (homogeneous) dispersion of magnetic powder throughout photopolymer.  Para. [0018].
Regarding claim 15, Dardona teaches that the magnetic powder can contain Nd (at least one rare earth).  Para. [0068].  Gao teaches multiple rare earth elements in magnetic alloys.  Para. [0030]-[0032].
Regarding claim 16, Dardona teaches a material powder that can contain neodymium, iron, and boron.  Para. [0068].  Gao teaches magnetic alloys containing neodymium, iron, and boron.  Para. [0030]-[0032].

Response to Arguments
Applicant’s arguments have been considered but are moot because Johnston and Wang are not being used to reject the claims in this Office action.


Pertinent Prior Art
The following prior art made is made of record and is considered pertinent to applicant's disclosure:
US 2006/0139137 (A1) to Honkura et al. discloses that a magnetic field of greater than 0.5 T is necessary to sufficiently align isotropic rare-earth magnet powder in resin.  Para. [0026].
US 2018/0022033 (A1) to Fujita et al. discloses a roller that scrapes off excess resin while maintaining the layers at a uniform thickness.  Para. [0057], [0074].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
July 15, 2021